TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-02-00575-CV




                             C Carpet, Inc. d/b/a CC Carpet, Appellant

                                                    v.

                                      Chett Buckner, Appellee




                FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
               NO. 254,077, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING




                On October 28, 2002, appellant filed an unopposed motion to dismiss this cause. The

appellant has informed this Court that the parties have settled their dispute, and it no longer desires to

prosecute this appeal. Accordingly, we will grant appellant=s motion and dismiss this appeal.




                                                __________________________________________

                                                Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices Patterson and Puryear

Dismissed on Appellant=s Motion

Filed: October 31, 2002
Do Not Publish